               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                 Desc Main
                                                                      Document     Page 1 of 41
 Fill in this information to identify the case:

 Debtor name         Steffian Bradley Limited

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number (if known)         19-11235
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.         Petty cash - Boston office                                                                                                               $379.94


 2.         Estimated cash - Enfield, CT                                                                                                             $200.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number
                                                                             Savings (balance as of
            3.1.   Eastern Bank                                              4/10/19)                    4027                                           $0.00



                                                                             Old checking (balance
            3.2.   Eastern Bank                                              as of 4/10/19)              3988                                           $0.94



                                                                             New checking (balance
            3.3.   Eastern Bank                                              as of 4/10/19)              0338                                 $107,731.33


                                                                             Executive payroll
                                                                             account (balance as of
            3.4.   Eastern Bank                                              4/10/19)                    3996                                    $5,569.24


                                                                             Enfield checking
                                                                             account (balance as of
            3.5.   Eastern Bank                                              4/10/19)                    4002                                         $10.64




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39               Desc Main
                                                                      Document     Page 2 of 41
 Debtor            Steffian Bradley Limited                                                     Case number (If known) 19-11235
                   Name




            3.6.     Cambridge Savings                                       (balance as of 4/10/19)                                  $348,793.62




            3.7.     Hua Xia Bank (Guangzhou Division)                                                                                    Unknown



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                       $462,685.71
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Deposit with White Diamond, LLC, landlord (Enfield, CT)                                                              $6,250.33



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
                     Stand By Letter of Credit for Landlord, Boston premises, Eastern Bank. Beneficiary: DIV
            8.1.     Black Falcon, LLC                                                                                                 $167,130.00




 9.         Total of Part 2.                                                                                                       $173,380.33
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        1,862,205.48     -                        unknown = ....               $1,862,205.48
                                              face amount                         doubtful or uncollectible accounts




            11b. Over 90 days old:                           3,176,470.00     -                        unknown =....                $3,176,470.00
                                              face amount                         doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                      $5,038,675.48
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                Desc Main
                                                                      Document     Page 3 of 41
 Debtor         Steffian Bradley Limited                                                      Case number (If known) 19-11235
                Name



     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           (Boston, Enfield, and China) Office furniture,
           including tables, chairs, desks, bookcases,
           cubicles, samples library, kitchen appliances,
           photos of projects                                                         $38,559.00     GAAP                                 $38,559.00



 40.       Office fixtures
                                                                                       Unknown                                              Unknown



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           (Boston, Enfield, and China)                                               $26,705.00     GAAP                                 $26,705.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $65,264.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                Desc Main
                                                                      Document     Page 4 of 41
 Debtor         Steffian Bradley Limited                                                      Case number (If known) 19-11235
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used       Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value           debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2012 Volvo S60; VIN
                     #YV1RH592272624215                                                Unknown       Kelley Blue Book                        $5,200.00


           47.2.     2014 Toyota Venza; VIN
                     #4T3BA3BB5EU055682                                                Unknown       Kelley Blue Book                      $13,300.00


           47.3.     Auto(s) China (unknown)                                                $0.00    GAAP                                           $0.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                             $18,500.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                  Desc Main
                                                                      Document     Page 5 of 41
 Debtor         Steffian Bradley Limited                                                      Case number (If known) 19-11235
                Name

            55.1.    Lease of 88 Black
                     Falcon Avenue, Suite
                     353, Boston, MA                      Leasehold
                     02210                                Interest                   $528,743.00       GAAP                               $528,743.00


            55.2.    Lease of One
                     Corporate Road,
                     Suite 102, Enfield, CT               Leasehold
                     06082                                Interest                          $0.00      GAAP                                        $0.00


            55.3.
                                                          Leasehold
                     Lease in China                       Interest                      $7,559.00      GAAP                                  $7,559.00




 56.        Total of Part 9.                                                                                                           $536,302.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            steffian.com; sterlingplanning.com; steffian.cn                            Unknown                                               Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
                                                                                       Unknown                                               Unknown



 64.        Other intangibles, or intellectual property
            Sterling Planning Alliance - registered
            trademark                                                                  Unknown                                               Unknown



 65.        Goodwill
                                                                                       Unknown                                               Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39            Desc Main
                                                                      Document     Page 6 of 41
 Debtor         Steffian Bradley Limited                                                     Case number (If known) 19-11235
                Name



 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            MetLife - life insurance policy for Jane Kralik ($250,000
            face value). Value is net of outstanding loans.                                                                              $13,388.24


            MetLife - life insurance policy for Jane Kralik ($250,000
            face value). Value is net of outstanding loans.                                                                              $17,556.00


            New England Life Insurance Co. - life insurance policy
            for Kurt A. Rockstroh ($500,000 face value). Value is net
            of outstanding loans.                                                                                                        $39,592.59


            New England Life Insurance Co. - life insurance policy
            for Spencer Warncke ($250,000 face value). Value is net
            of outstanding loans.                                                                                                        $17,926.47


            Metropolitan Life Insurance Co. - life insurance policy
            for Ronald A. Vestri ($250,000 face value). Value is net
            of outstanding loans.                                                                                                        $21,329.38


            Sun Life Assurance Company of Canada - life insurance
            policy for Robert Humenn. Value is net of outstanding
            loans.                                                                                                                       $13,317.82




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39            Desc Main
                                                                      Document     Page 7 of 41
 Debtor         Steffian Bradley Limited                                                     Case number (If known) 19-11235
                Name



           Travelers - Commercial General Liability Insurance                                                                        Unknown


           Travelers - Global Companion Commercial General
           Liabilites Insurance                                                                                                      Unknown


           XL Specialty Insurance Company - Professional,
           Environmental and Network Security Liability Policy                                                                       Unknown



           Travelers - Employment Practices Liability Insurance                                                                      Unknown


           Travelers - Workers Compensation and Employers
           Liability Insurance                                                                                                       Unknown



           Safety Insurance Company - Commercial Auto Policy                                                                         Unknown


           Travelers - Commercial Excess Liability (umbrella)
           Insurance Policy                                                                                                          Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           100% owner of Steffian Bradley LTD (Canada)                                                                               Unknown



           Architectural drawings developed for customers                                                                            Unknown




 78.       Total of Part 11.                                                                                                   $123,110.50
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-11235                      Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                        Desc Main
                                                                         Document     Page 8 of 41
 Debtor          Steffian Bradley Limited                                                                            Case number (If known) 19-11235
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $462,685.71

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $173,380.33

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $5,038,675.48

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $65,264.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $18,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $536,302.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $123,110.50

 91. Total. Add lines 80 through 90 for each column                                                         $5,881,616.02            + 91b.              $536,302.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $6,417,918.02




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 19-11235                      Doc 28            Filed 05/03/19 Entered 05/03/19 16:04:39                           Desc Main
                                                                      Document     Page 9 of 41
 Fill in this information to identify the case:

 Debtor name          Steffian Bradley Limited

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number (if known)              19-11235
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Eastern Bank                                  Describe debtor's property that is subject to a lien                         $0.00                      $0.00
        Creditor's Name

        195 Market Street
        Lynn, MA 01901-1508
        Creditor's mailing address                    Describe the lien
                                                      All Asset Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        May 18, 2012                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed

        Massachusetts Capital
 2.2                                                                                                                      $266,667.00                         $0.00
        Resource Company                              Describe debtor's property that is subject to a lien
        Creditor's Name

        420 Boylston Street
        Boston, MA 02116
        Creditor's mailing address                    Describe the lien
                                                      All Asset Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        May 18, 2015                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 19-11235                      Doc 28             Filed 05/03/19 Entered 05/03/19 16:04:39                           Desc Main
                                                                      Document     Page 10 of 41
 Debtor       Steffian Bradley Limited                                                           Case number (if know)         19-11235
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $266,667.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 19-11235                    Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 11 of 41
 Fill in this information to identify the case:

 Debtor name         Steffian Bradley Limited

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number (if known)          19-11235
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $126.14
           A+R Food Service Corp                                              Contingent
           d/b/a Metro Catering                                               Unliquidated
           PO Box 146800                                                      Disputed
           Boston, MA 02114
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $15,100.00
           ACENTECH                                                           Contingent
           33 Moulton Street                                                  Unliquidated
           Cambridge, MA 02138                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $38,654.05
           AHA Consulting Engineers, Inc.                                     Contingent
           24 Hartwell Avenue, 3rd Floor                                      Unliquidated
           Lexington, MA 02421                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $54,882.72
           AKF Group LLC                                                      Contingent
           PO Box 5205                                                        Unliquidated
           New York, NY 10008-5205                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         23578                                               Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 12 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Alberto Salvatore                                                   Contingent
          103 High Rock Street                                                Unliquidated
          Needham, MA 02492                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Amanda Rapson                                                       Contingent
          51 Front Street, Unit A-322                                         Unliquidated
          Cumberland, RI 02864                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Amie Cafarelli                                                      Contingent
          209 Sherman Street                                                  Unliquidated
          Canton, MA 02021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anastasia Grunwald                                                  Contingent
          500 Falls Blvd #6131                                                Unliquidated
          Quincy, MA 02169                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Andres Rincon                                                       Contingent
          18 Pond Street                                                      Unliquidated
          Apt 9                                                               Disputed
          Jamaica Plain, MA 02130
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anne Slick                                                          Contingent
          117 Pleasantview Ave                                                Unliquidated
          Longmeadow, MA 01106                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anthony Miniscalco                                                  Contingent
          7 Locke Hill Lane                                                   Unliquidated
          Amesbury, MA 01913                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 13 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          APA LLC                                                             Contingent
          PO Box 682                                                          Unliquidated
          Randolph, MA 02368                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ashley Jordan                                                       Contingent
          1 Gregory Street                                                    Unliquidated
          Marblehead, MA 01945                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $590.02
          Atlantic Coffee                                                     Contingent
          P.O. Box 417632                                                     Unliquidated
          Boston, MA 02241-7632                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Barr & Barr Builders, Inc.                                          Contingent
          32 Hampden Street                                                   Unliquidated
          Springfield, MA 01103                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,169.53
          Bluedge                                                             Contingent
          44 West 18 Street                                                   Unliquidated
          New York, NY 10011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169,647.26
          BR+A Consulting Engineers                                           Contingent
          10 Guest Street                                                     Unliquidated
          Fourth Floor                                                        Disputed
          Brighton, MA 02135
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476,911.56
          BVH Integrated Services, P.C.                                       Contingent
          206 West Newberry Road                                              Unliquidated
          Bloomfield, CT 06002-1352                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 14 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Candice Barter                                                      Contingent
          88 Florida Street                                                   Unliquidated
          #1                                                                  Disputed
          Dorchester, MA 02124
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Christopher DiMattei                                                Contingent
          172 High Street                                                     Unliquidated
          Reading, MA 01867                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,070.00
          Christopher Waltz                                                   Contingent
          139 Boulder Circle                                                  Unliquidated
          Glastonbury, CT 06033                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable - Stock Repurchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,078.95
          Code Red Consultants, LLC                                           Contingent
          154 Turnpike Road                                                   Unliquidated
          Suite 200                                                           Disputed
          Southborough, MA 01772
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $90.00
          Connecticut Building Congress                                       Contingent
          PO Box 107                                                          Unliquidated
          Rocky Hill, CT 06067-0107                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Connection                                                          Contingent
          730 Milford Road                                                    Unliquidated
          Merrimack, NH 03054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.70
          Cox Communications Inc.                                             Contingent
          Dept 781110                                                         Unliquidated
          PO Box 78000                                                        Disputed
          Detroit, MI 48278-1110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 15 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,280.00
          Crabtree McGrath Associates, Inc.                                   Contingent
          161 West Main Street                                                Unliquidated
          Georgetown, MA 01833                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,650.00
          D M Berg Consultants, P.C.                                          Contingent
          100 Crescent Road                                                   Unliquidated
          Suite 1A                                                            Disputed
          Needham Heights, MA 02494
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dan Brown                                                           Contingent
          27 Oakwood Lane                                                     Unliquidated
          Columbia, CT 06237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,800.00
          Davis Consulting                                                    Contingent
          Sandy Pipitone                                                      Unliquidated
          PO Box 186                                                          Disputed
          Southborough, MA 01772
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,499.17
          Deltek Systems, Inc.
          Wells Fargo Bank                                                    Contingent
          Deltek, Inc.                                                        Unliquidated
          P.O. Box 75967                                                      Disputed
          Baltimore, MD 21275-5967
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,460.00
          Dente Engineering, P.C.                                             Contingent
          594 Broadway                                                        Unliquidated
          Watervliet, NY 12189                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,070.00
          Derek Noble                                                         Contingent
          40 Hulst Road                                                       Unliquidated
          Amherst, MA 01002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable - Stock Repurchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 16 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Diana Anderson                                                      Contingent
          4 Longfellow Place                                                  Unliquidated
          Apt. 1604                                                           Disputed
          Boston, MA 02114
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Diane Donaghey                                                      Contingent
          9 Bartlett Drive                                                    Unliquidated
          Woburn, MA 01810                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Diane Verdi Lukomski                                                Contingent
          44 Rugby Street                                                     Unliquidated
          Holyoke, MA 01040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $375.00
          DiPrete Engineering                                                 Contingent
          Two Stafford Court                                                  Unliquidated
          Cranston, RI 02920                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,915.99
          DIV Black Falcon LLC                                                Contingent
          125 High Street                                                     Unliquidated
          21st Floor                                                          Disputed
          Boston, MA 02110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Don Luoni                                                           Contingent
          P.O. Box 525                                                        Unliquidated
          Sagamore Beach, MA 02562                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dong Deng                                                           Contingent
          1 Franklin Street                                                   Unliquidated
          Unit 3807                                                           Disputed
          Boston, MA 02110
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 17 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,713.79
          Doucet & Associates, Inc.                                           Contingent
          7401 B Highway 71 West                                              Unliquidated
          Suite 160                                                           Disputed
          Austin, TX 78735
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Dr. Diana Anderson                                                  Contingent
          403 Cote Saint Antoine Road                                         Unliquidated
          Montreal, Quebec H3Y 2J8                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Edward Marcey                                                       Contingent
          111 B Green Street                                                  Unliquidated
          Marblehead, MA 01945                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eli P. Battis                                                       Contingent
          131 School Street                                                   Unliquidated
          #2                                                                  Disputed
          Boston, MA 02119
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elizabeth Normand                                                   Contingent
          10 Ridgebrook Drive                                                 Unliquidated
          West Hartford, CT 06107                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Emily Adams                                                         Contingent
          139 Walnut Street                                                   Unliquidated
          Reading, MA 01867                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,750.00
          Engineers Design Group, Inc.                                        Contingent
          350 Main Street                                                     Unliquidated
          Floor 2                                                             Disputed
          Malden, MA 02148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 18 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Erin Pleasants                                                      Contingent
          17 Green Street                                                     Unliquidated
          Apt. #2                                                             Disputed
          Brookline, MA 02446
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,941.22
          Fitzemeyer & Tocci Associates, Inc.                                 Contingent
          300 Unicorn Park Drive                                              Unliquidated
          5th Floor                                                           Disputed
          Woburn, MA 01801
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,750.00
          Gale Associates, Inc.                                               Contingent
          163 Libbey Parkway                                                  Unliquidated
          East Weymouth, MA 02189                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Gary Lahey                                                          Contingent
          10 Wild Hunter Road                                                 Unliquidated
          Dennis, MA 02638                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable - Stock Repurchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,019.86
          Goldstein Milano, LLC                                               Contingent
          125 Main Street                                                     Unliquidated
          Reading, MA 01867-3925                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $850.29
          Guerriere & Halnon, Inc.                                            Contingent
          333 West Street                                                     Unliquidated
          PO Box 235                                                          Disputed
          Milford, MA 01757
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,770.00
          Guntlow & Associates, Inc.                                          Contingent
          55 North Street                                                     Unliquidated
          Williamstown, MA 01267                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 19 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,318.75
          Hastings Consulting                                                 Contingent
          142 Hanlon Road                                                     Unliquidated
          Holliston, MA 01746                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $209.71
          Independent Taxi Operators Association                              Contingent
          80 Parkman Street                                                   Unliquidated
          Boston, MA 02122                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jacob Droogan                                                       Contingent
          147 Village Crossing                                                Unliquidated
          Fitchburg, MA 01420                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jacqueline Royer                                                    Contingent
          25 Channel Center Street                                            Unliquidated
          Unit 204                                                            Disputed
          Boston, MA 02210
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jane Kralik                                                         Contingent
          7 Lathrop Rd                                                        Unliquidated
          Wellesley, MA 02482                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jason Pollutro                                                      Contingent
          76 Ingleside Avenue                                                 Unliquidated
          Winthrop, MA 02152                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,547.91
          JCJ Architecture                                                    Contingent
          120 Huyshope Avenue                                                 Unliquidated
          Suite 400                                                           Disputed
          Hartford, CT 06106
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 20 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,678.00
          JD Events LLC                                                       Contingent
          2 Corporate Drive                                                   Unliquidated
          Suite 955                                                           Disputed
          Shelton, CT 06484
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeffrey Oppenheimer                                                 Contingent
          29 Wildwood Road                                                    Unliquidated
          Medford, MA 02155                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jennifer McCarthy                                                   Contingent
          54 South Brook Road                                                 Unliquidated
          East Long Meadow, MA 01028                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,000.00
          Jensen Hughes, Inc                                                  Contingent
          P.O. Box 62680                                                      Unliquidated
          Baltimore, MD 21264-2680                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jinbong An                                                          Contingent
          1 Accord Lane                                                       Unliquidated
          Hingham, MA 02043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          John Pears                                                          Contingent
          102 Parker Avenue                                                   Unliquidated
          Newton Highlands, MA 02461                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable - Stock Repurchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joseph Porter                                                       Contingent
          402 Highland Avenue                                                 Unliquidated
          Apt 46                                                              Disputed
          Somerville, MA 02144
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 21 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joseph Sirkovich                                                    Contingent
          294 Marrett Road                                                    Unliquidated
          Lexington, MA 02421                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kaelyn Moriarty                                                     Contingent
          24 Alrick Road                                                      Unliquidated
          Apartment 2                                                         Disputed
          Quincy, MA 02169
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,193.92
          Kevin Neumann                                                       Contingent
          30 Dartmouth Road                                                   Unliquidated
          Marblehead, MA 01945                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable and Interest - Stock Repurchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,415.95
          Kirsten Waltz                                                       Contingent
          139 Boulder Circle                                                  Unliquidated
          Glastonbury, CT 06033                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable and Interest - Stock Repurchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kurt A. Rockstroh                                                   Contingent
          330 Paradise Road                                                   Unliquidated
          Unit # 1309                                                         Disputed
          Swampscott, MA 01907
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,101.64
          Lam Partners, Inc.                                                  Contingent
          84 Sherman Street                                                   Unliquidated
          Cambridge, MA 02140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Larry Koehrsen                                                      Contingent
          380 West Broadway                                                   Unliquidated
          Unit 301                                                            Disputed
          Boston, MA 02127
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 22 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $948.79
          Lawson & Weitzen, LLP                                               Contingent
          88 Black Falcon Avenue                                              Unliquidated
          Boston, MA 02210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Li Xin Brincheiro                                                   Contingent
          16 Summer Street                                                    Unliquidated
          Apt. #1                                                             Disputed
          Melrose, MA 02176
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,840.00
          Lim Consultants, Inc.                                               Contingent
          6 Pleasant Street                                                   Unliquidated
          Suite 520                                                           Disputed
          Malden, MA 02148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Luke Kowalyshyn                                                     Contingent
          1 Laurel Drive                                                      Unliquidated
          Stafford Springs, CT 06076                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lynn Drover                                                         Contingent
          72 Robinwood Avenue                                                 Unliquidated
          Unit 2-L                                                            Disputed
          Jamaica Plain, MA 02130
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lyuba Sardanova                                                     Contingent
          22 Hawthorne Street                                                 Unliquidated
          Belmont, MA 02478                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mark Fobert                                                         Contingent
          17 Chipper Drive                                                    Unliquidated
          South Grafton, MA 01560                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 23 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Martin Gillatt                                                      Contingent
          102, 108 Esplanade West                                             Unliquidated
          North Vancouver, BC V7M 3M8                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,750.00
          Massachusetts Health & Hospital Assoc                               Contingent
          500 District Ave.                                                   Unliquidated
          Burlington, MA 01803-0585                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,550.00
          McNamara/Salvia, Inc.                                               Contingent
          101 Federal Street                                                  Unliquidated
          Ste 100                                                             Disputed
          Boston, MA 02110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,687.50
          ME Engineering                                                      Contingent
          150 N. Chestnut Street                                              Unliquidated
          Rochester, NY 14604                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Melinda Campbell                                                    Contingent
          20 Athelstane Road                                                  Unliquidated
          Newton, MA 02459                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,705.56
          MetLife                                                             Contingent
          Box 371499                                                          Unliquidated
          Pittsburgh, PA 15250-7499                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $126.14
          Metro Catering                                                      Contingent
          PO Box 146800                                                       Unliquidated
          Boston, MA 02114                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 24 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael Bennett                                                     Contingent
          74 Blanchard Road                                                   Unliquidated
          Weymouth, MA 02190                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,824.12
          Milone & MacBroom                                                   Contingent
          99 Realty Drive                                                     Unliquidated
          Cheshire, CT 06410                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mirelle Botros                                                      Contingent
          18 South Street                                                     Unliquidated
          #2                                                                  Disputed
          Somerville, MA 02143
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Monika Zatek                                                        Contingent
          6 Old Plate Road                                                    Unliquidated
          W. Wareham, MA 02576                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $353.13
          New Horizon Communications Corp                                     Contingent
          404 Wyman Street                                                    Unliquidated
          Suite 150                                                           Disputed
          Waltham, MA 02451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90,819.63
          Nitsch Engineering                                                  Contingent
          2 Center Plaza                                                      Unliquidated
          Suite 430                                                           Disputed
          Boston, MA 02108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,547.19
          North Light IT LLC                                                  Contingent
          2 Canton Street                                                     Unliquidated
          Suite F100                                                          Disputed
          Stoughton, MA 02072
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 25 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $217.26
          Optima Shipping Systems, Inc.                                       Contingent
          130 New Boston Street                                               Unliquidated
          Woburn, MA 01801                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,491.25
          Optum                                                               Contingent
          The Advisory Board Company                                          Unliquidated
          PO Box 84019                                                        Disputed
          Chicago, IL 60689-4002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paulina Martinczak                                                  Contingent
          3100 Albany Avenue                                                  Unliquidated
          West Hartford, CT 06117                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          PC Connection Sales Corp                                            Contingent
          DBA Connection                                                      Unliquidated
          PO Box 536472                                                       Disputed
          Pittsburgh, PA 15253-5906
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,709.00
          Poole Professional Ltd.                                             Contingent
          107 Audubon Road                                                    Unliquidated
          Building 2, Suite 305                                               Disputed
          Wakefield, MA 01880
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $171.68
          Por-Shun, Inc.                                                      Contingent
          P.O. BOX 423                                                        Unliquidated
          Wilmington, MA 01887-0423                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $52.58
          Quench USA Inc.                                                     Contingent
          P.O. Box 781393                                                     Unliquidated
          Philadelphia, PA 19178-1393                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 26 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Raquel Kober                                                        Contingent
          5628 Lansdowne Ave                                                  Unliquidated
          Saint Louis, MO 63109                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $513.13
          Recordkeeper RMS, LTD.                                              Contingent
          57 Littlefield Street                                               Unliquidated
          Avon, MA 02322                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Renee Bilodeau                                                      Contingent
          248 Marlborough Street                                              Unliquidated
          # 10                                                                Disputed
          Boston, MA 02116
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $501,843.02
          Richard D. Kimball Co., Inc. DBA NV5                                Contingent
          NV5                                                                 Unliquidated
          PO Box 74008680                                                     Disputed
          Chicago, IL 60674-8680
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $8,362.50
          Robbie McCabe Consulting, LLC                                       Contingent
          c/o Scheid & Company, PC                                            Unliquidated
          10 Commonwealth Ave                                                 Disputed
          Concord, MA 01742
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert A. Humenn                                                    Contingent
          14 Roosevelt Avenue                                                 Unliquidated
          Beverly, MA 01915                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $259,628.36
          Robert W. Sullivan, Inc.
          The Schrafft Center                                                 Contingent
          529 Main Street                                                     Unliquidated
          Suite 203                                                           Disputed
          Charlestown, MA 02129-1107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 27 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Roberta L. Young                                                    Contingent
          100 Wrentham Road                                                   Unliquidated
          Cumberland, RI 02864                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ronald E. Vestri                                                    Contingent
          57 Cosma Road                                                       Unliquidated
          North Easton, MA 02356                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ruifeng Tian                                                        Contingent
          25 Chester Street                                                   Unliquidated
          Apt # A                                                             Disputed
          Watertown, MA 02472
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $197.00
          Sentinel Benefits
          100 Quannapowitt Parkway                                            Contingent
          Suite 300                                                           Unliquidated
          PO Box 4010                                                         Disputed
          Wakefield, MA 01880
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,000.00
          Simpson Gumpertz & Heger, Inc.                                      Contingent
          41 Seyon Street                                                     Unliquidated
          Building 1, Suite 500                                               Disputed
          Waltham, MA 02453
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,046.25
          Souza, True And Partners, Inc                                       Contingent
          265 Winter Street                                                   Unliquidated
          Thrid Floor                                                         Disputed
          Waltham, MA 02451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Spencer Warncke                                                     Contingent
          13 Summit Ave.                                                      Unliquidated
          Wakefield, MA 01880                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 28 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,200.00
          Stambaugh Ness                                                      Contingent
          2600 Eastern Blvd                                                   Unliquidated
          York, PA 17402-2916                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,549.23
          Stephen Van Ness                                                    Contingent
          115 Worcester Street                                                Unliquidated
          Watertown, MA 02472                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable and Interest - Stock Repurchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sue Daly                                                            Contingent
          122 Pond Street                                                     Unliquidated
          Stoneham, MA 02180                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Susan Dean                                                          Contingent
          272 Willis Road                                                     Unliquidated
          Sudbury, MA 01776                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Susan Sclafani-Bible                                                Contingent
          5 Hills Lane                                                        Unliquidated
          Hebron, CT 06248                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Teresa Wilson                                                       Contingent
          294 Marrett Road                                                    Unliquidated
          Lexington, MA 02421                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,491.25
          The Advisory Board Company                                          Contingent
          PO Box 79461                                                        Unliquidated
          Baltimore, MD 21279-0461                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 29 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $507.08
          The City of Boston                                                  Contingent
          Collector of Taxes                                                  Unliquidated
          P.O. Box 55810                                                      Disputed
          Boston, MA 02205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,603.03
          The Di Salvo Engineering Group
          Structural Engineers                                                Contingent
          Lee Farm Corporate Park                                             Unliquidated
          83 Wooster Heights Road, Suite 200                                  Disputed
          Danbury, CT 06810
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Theresa Harris                                                      Contingent
          21 Nottingham Road                                                  Unliquidated
          Westborough, MA 01581                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas Hartman                                                      Contingent
          17 Curtis Street                                                    Unliquidated
          Wakefield, MA 01880                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,199.03
          THOMPSON CONSULTANTS, INC.                                          Contingent
          525 Mill Street                                                     Unliquidated
          Marion, MA 02738                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tiffany Best                                                        Contingent
          105 Gallivan Blvd                                                   Unliquidated
          Dorchester, MA 02124                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,500.00
          Tighe & Bond, Inc.                                                  Contingent
          Westfield Executive Park                                            Unliquidated
          Westfield, MA 01085                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 19 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 30 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $111,384.41
          TONNESON & COMPANY CPAs PC                                          Contingent
          401 EDGEWATER PLACE                                                 Unliquidated
          Suite 300                                                           Disputed
          Wakefield, MA 01880
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tyler Barile                                                        Contingent
          16 Grove Road                                                       Unliquidated
          Enfield, CT 06082                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tyler Harriott                                                      Contingent
          28 Lafantasie Road                                                  Unliquidated
          Danielson, CT 06234                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,717.19
          Veitas & Veitas Engineers, Inc                                      Contingent
          639 Granite Street                                                  Unliquidated
          Braintree, MA 02184                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $249.86
          Verizon Wireless 3814-                                              Contingent
          P.O.Box 15062                                                       Unliquidated
          Albany, NY 12212-5062                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,700.00
          VJ Associates of New England, Inc.                                  Contingent
          35 Highland Circle                                                  Unliquidated
          Suite 200                                                           Disputed
          Needham Heights, MA 02494
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          W.B. Mason Co., Inc.                                                Contingent
          P.O. Box 981101                                                     Unliquidated
          Boston, MA 02298-1101                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 20 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                                      Desc Main
                                                                      Document     Page 31 of 41
 Debtor       Steffian Bradley Limited                                                                Case number (if known)            19-11235
              Name

 3.138     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $14,551.30
           Wozny/Barbar & Associates, Inc.                                    Contingent
           1076 Washington Street                                             Unliquidated
           Hanover, MA 02339                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Yoochul Roe                                                        Contingent
           34 Pond Street                                                     Unliquidated
           Belmont, MA 02478                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Former employee, for notice purposes only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    2,231,918.60

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        2,231,918.60




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 21 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                Case 19-11235                    Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                      Desc Main
                                                                      Document     Page 32 of 41
 Fill in this information to identify the case:

 Debtor name         Steffian Bradley Limited

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number (if known)         19-11235
                                                                                                                                Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Lease for China
              lease is for and the nature of              premises
              the debtor's interest

                  State the term remaining

              List the contract number of any                                          .
                    government contract


 2.2.         State what the contract or                  Contract for
              lease is for and the nature of              architectural services
              the debtor's interest

                  State the term remaining
                                                                                       Anna Jaques Hospital
              List the contract number of any                                          25 Highland Avenue
                    government contract                                                Newburyport, MA 01950


 2.3.         State what the contract or                  Contract for
              lease is for and the nature of              architectural services
              the debtor's interest                       (3 projects)

                  State the term remaining
                                                                                       Archdiocesan Center, St Thomas Seminary
              List the contract number of any                                          467 Bloomfield Avenue
                    government contract                                                Bloomfield, CT 06002


 2.4.         State what the contract or                  Contract for
              lease is for and the nature of              architectural services
              the debtor's interest                       (9 projects)

                  State the term remaining                                             Baystate Health, Inc.
                                                                                       Accounts Payable
              List the contract number of any                                          PO Box 6202
                    government contract                                                Springfield, MA 01101-6202




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                 Desc Main
                                                                      Document     Page 33 of 41
 Debtor 1 Steffian Bradley Limited                                                             Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (2 projects)

                  State the term remaining                                             Beth Israel Deaconess Medical Center
                                                                                       330 Brookline Avenue
             List the contract number of any                                           OV-400B
                   government contract                                                 Boston, MA 02215


 2.6.        State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (3 projects)

                  State the term remaining
                                                                                       Big Y Foods
             List the contract number of any                                           PO Box 334
                   government contract                                                 Randolph, MA 02368


 2.7.        State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (3 projects)

                  State the term remaining                                             Boston Children's Hospital
                                                                                       300 Longwood Avenue
             List the contract number of any                                           Attn: Accounts Payable/mailcode BCH3400
                   government contract                                                 Boston, MA 02115


 2.8.        State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest
                                                                                       Brigham and Women's Hospital
                  State the term remaining                                             Partners HealthCare
                                                                                       Accounts Payable
             List the contract number of any                                           PO Box 9127
                   government contract                                                 Charlestown, MA 02129


 2.9.        State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             City of Newton
                                                                                       c/o Nicholas Read
             List the contract number of any                                           1000 Commonwealth Avenue
                   government contract                                                 Newton Center, MA 02459


 2.10.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (2 projects)
                                                                                       City of Pittsfield
                  State the term remaining                                             Berkshire Inovation Center
                                                                                       66 Allen Street
             List the contract number of any                                           Pittsfield, MA 01201
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                 Desc Main
                                                                      Document     Page 34 of 41
 Debtor 1 Steffian Bradley Limited                                                             Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.11.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (2 projects)

                  State the term remaining
                                                                                       Columbia Construction
             List the contract number of any                                           100 Riverpark Drive
                   government contract                                                 North Reading, MA 01864-0220


 2.12.       State what the contract or                   Lease for Boston
             lease is for and the nature of               premises
             the debtor's interest

                  State the term remaining                Expires October 31,          DIV Black Falcon LLC
                                                          2022                         125 High Street
             List the contract number of any                                           21st Floor
                   government contract                                                 Boston, MA 02110


 2.13.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             Erickson Retirement Communities
                                                                                       Mail Stop 625
             List the contract number of any                                           PO Box 13600
                   government contract                                                 Catonsville, MD 21228


 2.14.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (2 projects)
                                                                                       Fenway Health
                  State the term remaining                                             Ansin Building
                                                                                       c/o Mike Bettencourt
             List the contract number of any                                           1340 Boylston Street
                   government contract                                                 Boston, MA 02215


 2.15.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             Hartford HealthCare
                                                                                       Facilities System Support Office
             List the contract number of any                                           129 Patricia M. Genova Drive
                   government contract                                                 Newington, CT 06111


 2.16.       State what the contract or                   Contract for              Health Quest Systems, Inc.
             lease is for and the nature of               architectural services    Construction and Facilities Operation
             the debtor's interest                                                  54 Page Park Drive
                                                                                    Route 55
Official Form 206G                               Schedule G: Executory Contracts andPoughkeepsie,   NY 12603
                                                                                     Unexpired Leases                                      Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                 Desc Main
                                                                      Document     Page 35 of 41
 Debtor 1 Steffian Bradley Limited                                                             Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             John M. Cocoran Co.
                                                                                       100 Grandview Drive
             List the contract number of any                                           Suite 203
                   government contract                                                 Braintree, MA 02184


 2.18.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (6 projects)

                  State the term remaining                                             Lahey Clinic
                                                                                       Attn: Planning Design & Contruction
             List the contract number of any                                           31 Mall Road
                   government contract                                                 Burlington, MA 01805


 2.19.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining
                                                                                       Leggat McCall Properties LLC
             List the contract number of any                                           10 Post Office Square
                   government contract                                                 Boston, MA 02109


 2.20.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (4 projects)

                  State the term remaining                                             Martha's Vineyard Hospital
                                                                                       c/o John Murray
             List the contract number of any                                           PO box 1477
                   government contract                                                 Oak Bluffs, MA 02557


 2.21.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (3 projects)

                  State the term remaining
                                                                                       Milford Regional Medical Center
             List the contract number of any                                           14 Prospect Street
                   government contract                                                 Milford, MA 01757




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                   Desc Main
                                                                      Document     Page 36 of 41
 Debtor 1 Steffian Bradley Limited                                                               Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.22.       State what the contract or                   On-site services
             lease is for and the nature of               Agreement for various
             the debtor's interest                        printers and plotters in
                                                          Boston and Enfield             Natural Reprographics, Inc.
                  State the term remaining                Expires October 2020           Bluedge
                                                                                         21 Drydock Ave
             List the contract number of any                                             Suite 310E
                   government contract                                                   Boston, MA 02210


 2.23.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining
                                                                                         NV5 Engineers
             List the contract number of any                                             200 Brickstone Square
                   government contract                                                   Andover, MA 01810-1488


 2.24.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (4 projects)
                                                                                         Partners HealthCare
                  State the term remaining                                               Accounts Payable
                                                                                         399 Revolution Drive, 3rd Floor
             List the contract number of any                                             Suite 315
                   government contract                                                   Somerville, MA 02145


 2.25.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (2 projects)

                  State the term remaining                                               Partners HealthCare
                                                                                         Accounts Payable
             List the contract number of any                                             PO Box 9127
                   government contract                                                   Charlestown, MA 02129


 2.26.       State what the contract or                   Commercial Auto
             lease is for and the nature of               Policy
             the debtor's interest

                  State the term remaining                Expires 3/31/2020
                                                                                         Safety Insurance Company
             List the contract number of any                                             20 Custom House Street
                   government contract                                                   Boston, MA 02110


 2.27.       State what the contract or                   Sharing Agreement
             lease is for and the nature of               with Sibei
             the debtor's interest                                                       Sibei c/o
                                                                                         Steffian Bradley Architects
                  State the term remaining                                               744 Dongfengdong Road, 5th Floor
                                                                                         Guangzhou, China 510080
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                 Desc Main
                                                                      Document     Page 37 of 41
 Debtor 1 Steffian Bradley Limited                                                             Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.28.       State what the contract or                   Sharing Agreement
             lease is for and the nature of               (staff time, support
             the debtor's interest                        services)
                                                                                       Steffian Bradley Limited
                  State the term remaining                                             45 Gee Street
                                                                                       5th Floor
             List the contract number of any                                           London, EC1V 3RS UK
                   government contract


 2.29.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (24 projects)

                  State the term remaining
                                                                                       Steward Health Care System
             List the contract number of any                                           111 Huntington Avenue
                   government contract                                                 Boston, MA 02199-9765


 2.30.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (2 projects)

                  State the term remaining                                             Stroudwater Associates
                                                                                       1685 Congress Street
             List the contract number of any                                           Suite 202
                   government contract                                                 Portland, ME 04102


 2.31.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             The Macduffie School
                                                                                       c/o Andrew Parker
             List the contract number of any                                           66 School Street
                   government contract                                                 Granby, MA 01033


 2.32.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining
                                                                                       Tighe & Bond
             List the contract number of any                                           53 Southampton Road
                   government contract                                                 Westfield, MA 01085


 2.33.       State what the contract or                   Contract for                 Town of Duxbury
             lease is for and the nature of               architectural services       c/o Mr. Scott Lambiase
             the debtor's interest                                                     878 Tremont Street
                                                                                       Duxbury, MA 02332
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                Desc Main
                                                                      Document     Page 38 of 41
 Debtor 1 Steffian Bradley Limited                                                            Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Commercial General
             lease is for and the nature of               Liability Insurance
             the debtor's interest

                  State the term remaining                Policy through
                                                          5/27/2019                   Travelers
             List the contract number of any                                          One Tower Square
                   government contract                                                Hartford, CT 06183


 2.35.       State what the contract or                   Employment Practices
             lease is for and the nature of               Liability Insurance
             the debtor's interest

                  State the term remaining                Expires 10/12/2019
                                                                                      Travelers
             List the contract number of any                                          One Tower Square
                   government contract                                                Hartford, CT 06183


 2.36.       State what the contract or                   Workers Compensation
             lease is for and the nature of               and Employers Liability
             the debtor's interest                        Policy

                  State the term remaining                Expires 1/1/2020
                                                                                      Travelers
             List the contract number of any                                          One Tower Square
                   government contract                                                Hartford, CT 06183


 2.37.       State what the contract or                   Commerical Express
             lease is for and the nature of               Liability (Umbrella)
             the debtor's interest                        Insurance Policy

                  State the term remaining                Expires 5/27/2019
                                                                                      Travelers
             List the contract number of any                                          One Tower Square
                   government contract                                                Hartford, CT 06183


 2.38.       State what the contract or                   Global Companion
             lease is for and the nature of               Commercial General
             the debtor's interest                        Liability Insurance

                  State the term remaining                Expires 4/22/2020
                                                                                      Travelers Property Casualty of America
             List the contract number of any                                          One Tower Square
                   government contract                                                Hartford, CT 06183




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                 Desc Main
                                                                      Document     Page 39 of 41
 Debtor 1 Steffian Bradley Limited                                                             Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.39.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (13 projects)

                  State the term remaining                                             Tufts Medical Center
                                                                                       800 Washington Street
             List the contract number of any                                           Box 834
                   government contract                                                 Boston, MA 02111


 2.40.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             University of Rhode Island
                                                                                       c/o Jen Baccari
             List the contract number of any                                           210 Flagg Road
                   government contract                                                 West Kingston, RI 02892


 2.41.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             West Point Association of Graduates
                                                                                       c/o Jim Hall
             List the contract number of any                                           698 Mills Road
                   government contract                                                 West Point, NY 10996


 2.42.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest

                  State the term remaining                                             Westfield State University
                                                                                       PO Box 1360 Rm P-234 (Facilities)
             List the contract number of any                                           577 Western Avenue
                   government contract                                                 Westfield, MA 01086-1630


 2.43.       State what the contract or                   Guarantor of lease for
             lease is for and the nature of               Enfield, CT Premises
             the debtor's interest

                  State the term remaining                Expires October 2022
                                                                                       White Diamond, LLC
             List the contract number of any                                           62 Accornero Lane
                   government contract                                                 South Glastonbury, CT 06073


 2.44.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest
                                                                                       Williams College
                  State the term remaining                                             Facilities Service Building
                                                                                       60 Latham Street
             List the contract number of any                                           Williamstown, MA 01267
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39                 Desc Main
                                                                      Document     Page 40 of 41
 Debtor 1 Steffian Bradley Limited                                                             Case number (if known)   19-11235
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.45.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (4 projects)
                                                                                       Winchester Hospital
                  State the term remaining                                             c/o Anna Aronis
                                                                                       Support Services
             List the contract number of any                                           41 Highland Avenue
                   government contract                                                 Winchester, MA 01890


 2.46.       State what the contract or                   Contract for
             lease is for and the nature of               architectural services
             the debtor's interest                        (2 projects)
                                                                                       Woodard & Curran
                  State the term remaining                                             c/o Thomas Schwartz, PE
                                                                                       1699 King Street
             List the contract number of any                                           Suite 406
                   government contract                                                 Enfield, CT 06082


 2.47.       State what the contract or                   Professional,
             lease is for and the nature of               Environmental and
             the debtor's interest                        Network Security
                                                          Liability Policy             XL Specialty Insurance Company
                  State the term remaining                Expires 5/22/2019            Regulatory Office
                                                                                       505 Eagleview Blvd
             List the contract number of any                                           Suite 100
                   government contract                                                 Exton, PA 19341-1120




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-11235                     Doc 28              Filed 05/03/19 Entered 05/03/19 16:04:39              Desc Main
                                                                      Document     Page 41 of 41
 Fill in this information to identify the case:

 Debtor name         Steffian Bradley Limited

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number (if known)         19-11235
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                         Check all schedules
                                                                                                                                that apply:

    2.1      Steffian Bradley                  45 Gee Street                                       Massachusetts                D       2.2
             Limited                           5th Floor                                           Capital Resource              E/F
                                               London, EC1V 3RS UK                                 Company
                                                                                                                                G




Official Form 206H                                                             Schedule H: Your Codebtors                                    Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
